DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Allowable Subject Matter
Claims 18 through 30 are allowed. 
 The prior art does not teach:
  A display panel, comprising: an array substrate comprising a display area and a trace area located around the display area, wherein the array substrate comprises: a base substrate; a thin film transistor layer located on the base substrate; and a pixel electrode layer disposed on the thin film transistor layer, wherein the pixel electrode layer comprises a pixel electrode, a common electrode, and a connecting electrode, the common electrode is electrically connected to the connecting electrode, and the pixel electrode is electrically connected to the thin film transistor layer; a light-emitting layer located in the display area and electrically connected to a first side of the array substrate, wherein the light-emitting layer is located on the pixel electrode layer and electrically connected to the pixel electrode and the common electrode; a fanout circuit located in the trace area, wherein the fanout circuit is located on the pixel electrode layer, and the fanout circuit comprises a connecting portion, a bending portion, and a bonding portion; a fanout circuit base layer disposed between the fanout circuit and the array substrate; 
 The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/D.J.G/Examiner, Art Unit 2817   

/BRADLEY SMITH/Primary Examiner, Art Unit 2817